department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list ef ts xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxkxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxkxxxxxxk xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxkxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx legend state a system b plan c statute d statute e amendment f categoryg employees dear xxxxxxxxxxx this letter is in response to correspondence dated date as supplemented by correspondence dated date submitted on behalf of system b by its authorized representative in which a request for a letter_ruling was submitted with respect to the federal_income_tax consequences of certain contributions to and distributions from plan c as amended by statute e and amendment f the following facts and representations are submitted under penalties of perjury in support of your request in the state a legislature enacted statute d which established plan c a defined_contribution_plan pursuant to statute d as amended by statute e all category g employees elected or appointed on or after date must participate in pian c plan c is a governmental_plan described in sec_414 of the code and is intended to be a retirement_plan qualified under sec_401 of the code a favorable determination_letter was issued by the internal_revenue_service with respect to plan c on date plan c requires a salary_reduction_contribution hereinafter referred to as a mandatory employee contribution on behalf of each participant equal to of the participant’s_compensation as defined under the plan in addition plan c mandates an employer_contribution equal to of each participant’s_compensation plan c limits such salary reduction and employer contributions as required under sec_415 of the code statute d as amended by statute e provides that although designated as participant contributions all participant contributions made to plan c shall be picked up and paid_by the employer in lieu of contributions made by the participant the statute further provides that all participant contributions that are picked up by the employer under plan c shall be treated as employer contributions under sec_414 of the code shall be excluded from the participants’ gross_income for federal and state_income_tax purposes and are includable in the gross_income of the participants or their beneficiaries only in the taxable_year in which they are distributed the statute also explicitly states that a plan c participant does not have the option of choosing to receive the contributed amounts directly instead of the employer paying the amounts to plan c - based on the above facts and representations you request the following rulings - the mandatory employee contributions made by category g employees’ to plan c that are picked up by the employing units will be treated as employer contributions under sec_414 of the internal_revenue_code the code’ adistribution of the amounts picked up on behalf of the affected employees either through a retirement pension lump sum payment or otherwise will be considered a distribution of employer contributions taxable at time of receipt by the employees as prescribed by sec_402 of the code under sec_3401 of the code the picked-up contributions will be treated as employer contributions to a plan qualified under sec_401 and will be excluded from wages for purposes of collection of income_tax at source on wages sec_401 of the code provides that a_trust created or organized in the united_states and forming a part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in sec_401 of the code are met sec_1_401_k_-1 of the income_tax regulations the regulations generally defines a cash or deferred election as any direct or indirect election or modification of an earlier election by an employee to have the employer either provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_402 of the code generally provides that any amount actually distributed to any recipient by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 of the code shall be taxable to the recipient in the taxable_year of the distribution under sec_72 of the code relating to annuities sec_1_402_a_-1 of the regulations provides that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 of the code for the taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 of the code the employee is not required to include such contribution in his or her income except for the year or years in which such contribution is distributed or made available to him or her by the sec_414 of the code provides that any amount contributed to an employees’ trust described in sec_401 of the code shall not be treated as having been made employer if it is designated as an employee contribution sec_414 of the code provides that for purposes of sec_414 in the case of any plan established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing or a governmental_plan described in the last sentence of sec_414 relating to plans of indian tribal governments where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 of the code has been developed in a series of revenue rulings school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed to the employees the revenue_ruling further heid that under the provisions of sec_3401 of the code the school district’s contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees’ salaries with respect to such picked- up contributions in revrul_77_462 1977_2_cb_358 the employer revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such if not the designated employee contributions paid_by the employer contributions relate are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick-up revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 revrul_81_36 and revrul_87_10 describes the actions required for a state or political_subdivision of a state or an agency_or_instrumentality of either to pick-up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked-up by the employing unit under sec_414 of the code if two conditions are satisfied c sec_1 first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance second the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 of the code or to receive the contributed amounts directly instead of _ having them paid_by the employing unit to the plan eo revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply even if the employer picks up contributions through a reduction in salary or through an offset against future salary increases in the present case consistent with the requirements stated in revrul_81_35 revrul_81_36 and revrul_2006_43 with respect to a valid pick-up arrangement under sec_414 of the code statute d as amended by statute e as enacted by the state a legislature explicitly states that the mandatory employee contributions made on behalf of each category g employee under plan c although designated as participant contributions shall be picked up and paid_by an employer into plan c the statute further provides that all participant contributions that are picked up by the employer under plan c shall be treated as employer contributions under sec_414 of the code in further satisfaction of the requirements of revrul_81_35 revrul_81_36 and revrul_2006_43 statute d as amended by statute e provides that a participant does not have the option of choosing to receive the mandatory employee contribution amounts directly instead of having the employer pay such amounts into plan c accordingly as required under the revenue rulings plan c does not permit a participating employee from on and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the regulations with respect to any designated employee contributions moreover each participating employer’s obligation to pick up the mandatory employee contributions on behalf of each plan c participant exists before the participant earns any compensation_for plan c purposes therefore there can be no retroactive pick-up of designated employee contributions by the employer under plan c in contravention of revrul_87_10 based on the foregoing we conclude as follows with respect to ruling_request one the mandatory employee contributions made to plan c on behalf of category g employees that are picked up by the employing units will be treated as employer contributions under sec_414 of the code with respect to ruling_request two and in accordance with the holding in revrul_77_462 a distribution of the amounts picked up on behalf of the affected employees either through a retirement pension lump sum payment or otherwise will be considered a distribution of employer contributions taxable at the time of receipt by the employees as prescribed by sec_402 of the code with respect to ruling_request three because we determined that the mandatory employee contributions picked up by the employer under plan c are excluded from the employees’ gross_income until such time as such amounts are distributed pursuant to revrul_77_462 under sec_3401 of the code the picked-up contributions will be treated as employer contributions to a plan qualified under sec_401 and will be excluded from wages for purposes of collection of income_tax at source on wages no opinion is expressed as to the federal tax consequences of the transactions described above under any other provisions of the code this ruling is based on the assumption that plan c satisfies the qualification requirements set forth in sec_401 of the code and constitutes a governmental_plan within the meaning of sec_414 of the code at all relevant times this ruling is directed only to the specific taxpayers that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling i is being sent to your authorized representative should you have any questions or concerns regarding this ruling please contact xxxxxxxx i d number se t ep ra t3 xxx xxx-xxxx please address all correspondence to sincerely yours ke ea laura b warshawsky manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose cc xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxkxxxx xxxxxxxxxxxxaxxaxxxxxx
